DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         LAWRENCE WIGG,
                            Appellant,

                                   v.

              AMY BETH BITTING o/b/o EMILY WIGG,
                           Appellee.

                             No. 4D18-1261

                         [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No.
062018DR000721AXDVCE.

  Renier Ledezma of Renier Ledezma, P.A., Palm Beach Gardens, for
appellant.

  Curtis R. Cowan of Kopelowitz Ostrow, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.